       Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 1 of 10


 1   Michael S. Agruss (SBN: 259567)
     AGRUSS LAW FIRM, LLC
 2   4809 N. Ravenswood Ave., Suite 419
     Chicago, IL 60640
 3   Tel: 312-224-4695
     Fax: 312-253-4451
 4   michael@agrusslawfirm.com
     Attorney for Plaintiff,
 5
     JENNIFER MCELHENIE

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
10
     JENNIFER MCELHENIE,                          )
11
                                                  )
                                                    Case No.:
12                 Plaintiff,                     )
           v.                                     )
13                                                ) PLAINTIFF’S COMPLAINT
     GO TO DRA LLC, JOE CAGLE, and                )
14   LOGAN LEWIS,                                 )
15                                                )
                   Defendants.                    )
16                                                )
17                                    PLAINTIFF’S COMPLAINT
18
           Plaintiff, JENNIFER MCELHENIE (“Plaintiff”), by and through her attorneys, Agruss Law
19
     Firm, LLC, alleges the following against Defendants, GO TO DRA LLC, JOE CAGLE, and LOGAN
20

21
     LEWIS (“DRA”, “Cagle”, and “Lewis” respectively and “Defendants” collectively):

22                                          INTRODUCTION
23      1. Counts I, III, and V of Plaintiff’s Complaint are based on the Fair Debt Collection Practices
24
           Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
25
        2. Counts II, IV, and VI of the Plaintiff’s Complaint are based on the Rosenthal Fair Debt
26
           Collection Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).
27

28


                                                      1
     Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 2 of 10


 1                                  JURISDICTION AND VENUE

 2   3. This court has jurisdiction under the FDCPA, 15 U.S.C. § 1692k, as well as pursuant to 28
 3
        U.S.C. §§ 1331, 1337, and 1367.
 4
     4. This court has supplemental jurisdiction over the state law claims alleged herein pursuant to
 5
        28 U.S.C. § 1367(a) because it is “so related to claims in the action within such original
 6

 7      jurisdiction that they form part of the same case or controversy.”

 8   5. Venue and personal jurisdiction in this District are proper because Defendants do or transact
 9
        business within this District and a material portion of the events at issue occurred in this District.
10
                                                PARTIES
11
     6. Plaintiff is a natural person residing in Hornbrook, Siskiyou County, State of California.
12

13   7. Plaintiff is a consumer and debtor as those terms are defined by the FDCPA and RFDCPA

14      respectively.
15
     8. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the RFDCPA.
16
     9. DRA is a debt collector as that term is defined by the FDCPA and the RFDCPA.
17
     10. Cagle is a debt collector as that term is defined by the FDCPA and RFDCPA.
18

19   11. Lewis is a debt collector as that term is defined by the FDCPA and RFDCPA.

20   12. DRA is a Florida limited liability company headquartered in the Village of Islamorada, Monroe
21
        County, State of Florida.
22
     13. Cagle is a natural person residing in the State of Florida.
23
     14. Cagle is an owner of DRA.
24

25   15. Cagle is a member of DRA.

26   16. Lewis is a natural person residing in the State of Florida.
27   17. Lewis is an owner of DRA.
28


                                                      2
     Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 3 of 10


 1   18. Lewis is a member of DRA.

 2   19. Lewis is a managing member of DRA.
 3
     20. Employees can be held personally liable under the FDCPA. Robinson v. Managed Accounts
 4
        Receivable Corp., 654 F. Supp. 2d 1051 (C.D. Cal. 2009); see also, Schwarm v. Craighead,
 5
        552 F. Supp. 2d 1056 (E.D. Cal 2008).
 6

 7   21. Most courts that have addressed the issue have held that the corporate structure does not

 8      insulate shareholders, officers, members, or directors from personal liability under the FDCPA.
 9
        See Schwarm v. Craighead, 552 F. Supp. 2d 1056 (E.D. Cal. 2008); Kistner v. Law Offices of
10
        Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008); Teng v. Metro. Retail Recovery,
11
        Inc., 851 F. Supp. 61 (E.D.N.Y. 1994); Del Campo v. Kennedy, 491 F. Supp. 2d 891 (N.D. Cal.
12

13      2006); Brumbelow v. Law Offices of Bennett & Deloney, P.C., 372 F. Supp. 2d 615 (D. Utah

14      2005); Albanese v. Portnoff Law Associates, Ltd., 301 F. Supp. 2d 389 (E.D. Pa. 2004); Brink
15
        v. First Credit Res., 57 F. Supp. 2d 848 (D. Ar. 1999); Pikes v. Riddle, 38 F. Supp2d 639 (N.D.
16
        Il. 1998); Ditty v. CheckRite, 973 F.Supp. 1320 (D. Utah 1997).
17
     22. Defendants are business entities and/or individuals engaged in the collection of debt within the
18

19      State of California.

20   23. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.
21
     24. Defendants’ businesses include, but are not limited to, collecting on unpaid, outstanding
22
        account balances.
23
     25. When an unpaid, outstanding account is placed with DRA it is assigned a file number.
24

25   26. The principal purpose of DRA’s business is the collection of debts allegedly owed to third

26      parties.
27   27. DRA regularly collects, or attempts to collect, debts allegedly owed to third parties.
28


                                                     3
     Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 4 of 10


 1   28. During the course of their attempts to collect consumer debts, Defendants send to alleged

 2      debtors bills, statements, and/or other correspondence, via the mail and/or electronic mail, and
 3
        initiate contact with alleged debtors via various means of telecommunication, such as by
 4
        telephone and facsimile.
 5
     29. Defendants acted themselves and through their agents, employees, officers, members,
 6

 7      directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

 8      and insurers.
 9
                                     FACTUAL ALLEGATIONS
10
     30. Defendants are attempting to collect a consumer debt from Plaintiff, allegedly owed by
11
        Plaintiff.
12

13   31. The alleged debt at issue arises from transactions for personal, family, and household purposes.

14   32. In or around July 2020, DRA began placing collection calls to Plaintiff in an attempt to collect
15
        the alleged debt.
16
     33. DRA calls Plaintiff’s cellular telephone at 559-301-8612 in an attempt to collect the alleged
17
        debt.
18

19   34. DRA calls Plaintiff from several numbers, including 623-439-9072, which is one of DRA’s

20      telephone numbers.
21
     35. In connection with the above-referenced collection calls, Defendant’s collectors, including
22
        collectors who have identified themselves as “LaToya Jackson”, “Christopher Adams”, and
23
        “Kara”, also leave voicemail messages for Plaintiff.
24

25   36. With regard to the above-referenced voicemail messages:

26          a.   Defendant collectors failed to disclose that the calls were coming from Go To DRA
27               LLC; and
28


                                                    4
     Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 5 of 10


 1          b. Defendants collectors failed to disclose that the calls were made in an attempt to collect

 2              a debt and that any information obtained will be used for that purpose.
 3
     37. The natural consequences of DRA’s statements and actions was to produce an unpleasant and/or
 4
        hostile situation between DRA and Plaintiff.
 5
     38. The natural consequences of DRA’s actions was to unjustly condemn and vilify Plaintiff for
 6

 7      her non-payment of the alleged debt.

 8   39. The natural consequences of DRA’s actions was to cause Plaintiff mental distress.
 9
                                COUNT I
10   GO TO DRA LLC VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

11   40. DRA violated the FDCPA based on the following:

12            a. DRA violated § 1692d of the FDCPA by engaging in conduct that the natural
13
                  consequence of which was to harass, oppress, and abuse in connection with the
14
                  collection of an alleged debt when DRA employed the above-referenced unlawful
15
                  debt collection tactics in an attempt to coerce Plaintiff into payment of the alleged
16

17                debt;

18            b. DRA violated § 1692d(6) of the FDCPA by its placement of telephone calls without
19
                  meaningful disclosure of the caller’s identity when DRA’s collector’s voicemail
20
                  messages failed to disclose that the calls were from Go To DRA LLC;
21
              c. DRA violated § 1692e of the FDCPA by their use of any false, deceptive, or
22

23                misleading representation or means in connection with the collection of any debt

24                when DRA engaged in, at least, the following discrete violations of § 1692e;
25
              d. DRA violated § 1692e(10) of the FDCPA by using any false representation or
26
                  deceptive means to collect or attempt to collect any debt when DRA engaged in, at
27
                  least, all of the other discrete violations of § 1692e alleged herein;
28


                                                     5
        Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 6 of 10


 1                e. DRA further violated § 1692e(10) of the FDCPA when DRA created the false

 2                     impression on Plaintiff that Defendant was permitted by law to continue to engage
 3
                       in unlawful collection tactics with impunity;
 4
                  f. DRA violated § 1692e(11) of the FDCPA when DRA’s collectors left Plaintiff
 5
                       voicemail messages that did not state that the communications were an attempt to
 6

 7                     collect a debt; and

 8                g. DRA violated § 1692f of the FDCPA by its use of unfair or unconscionable means
 9
                       to collect or attempt to collect any debt when Defendant engaged in all of the
10
                       misconduct alleged herein.
11
            WHEREFORE, Plaintiff, JENNIFER MCELHENIE, respectfully requests judgment be
12

13   entered, both jointly and severally, against Defendant, GO TO DRA LLC, for the following:

14      41. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.
15
            § 1692k;
16
        42. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act, 15
17
            U.S.C. § 1692k; and
18

19      43. Any other relief that this Honorable Court deems appropriate.

20                                  COUNT II
           GO TO DRA LLC VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION
21                               PRACTICES ACT
22
        44. Plaintiff repeats and re-alleges paragraphs 1-43 of Plaintiff’s Complaint as the allegations in
23
            Count II of Plaintiff’s Complaint.
24
        45. DRA violated the RFDCPA based on the following:
25

26             a. DRA violated the § 1788.17 of the RFDCPA by failing to comply with the statutory

27                 regulations contained within the FDCPA, 15 U.S.C. § 1692 et seq. as detailed supra in
28                 Count I.

                                                        6
        Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 7 of 10


 1          WHEREFORE, Plaintiff, JENNIFER MCELHENIE, respectfully requests judgment be

 2   entered, both jointly and severally, against Defendant, GO TO DRA LLC, for the following:
 3
        46. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection Practices Act,
 4
            Cal. Civ. Code § 1788.30(b);
 5
        47. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt Collection Practices
 6

 7          Act, Cal. Civ Code § 1788.30(c); and

 8      48. Any other relief that this Honorable Court deems appropriate.
 9
                                    COUNT III
10          JOE CAGLE VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

11      49. Plaintiff repeats and re-alleges paragraphs 1-43 of Plaintiff’s Complaint as the allegations in

12          Count III of Plaintiff’s Complaint.
13
        50. At all relevant times, acting alone or in concert with others, Cagle has formulated, directed,
14
            controlled, had the authority to control, or participated in the acts and practices of DRA and its
15
            employees, including the acts and practices set forth in this Complaint.
16

17          WHEREFORE, Plaintiff, JENNIFER MCELHENIE, respectfully requests judgment be

18   entered, both jointly and severally, against Defendant, JOE CAGLE, for the following:
19
        51. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.
20
            § 1692k;
21
        52. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act, 15
22

23          U.S.C. § 1692k; and

24      53. Any other relief that this Honorable Court deems appropriate.
25
        54. Honorable Court deems appropriate.
26

27

28


                                                        7
        Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 8 of 10


 1                                COUNT IV
       JOE CAGLE VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES
 2                                  ACT
 3      55. Plaintiff repeats and re-alleges paragraphs 44-48 of Plaintiff’s Complaint as the allegations in
 4
            Count IV of Plaintiff’s Complaint.
 5
        56. At all relevant times, acting alone or in concert with others, Cagle has formulated, directed,
 6
            controlled, had the authority to control, or participated in the acts and practices of DRA and its
 7

 8          employees, including the acts and practices set forth in this Complaint.

 9          WHEREFORE, Plaintiff, JENNIFER MCELHENIE, respectfully requests judgment be
10
     entered, both jointly and severally, against Defendant, JOE CAGLE, for the following:
11
        57. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection Practices Act,
12
            Cal. Civ. Code § 1788.30(b);
13

14      58. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt Collection Practices

15          Act, Cal. Civ Code § 1788.30(c); and
16
        59. Any other relief that this Honorable Court deems appropriate.
17
                                   COUNT V
18        LOGAN LEWIS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

19      60. Plaintiff repeats and re-alleges paragraphs 1-43 of Plaintiff’s Complaint as the allegations in
20
            Count V of Plaintiff’s Complaint.
21
        61. At all relevant times, acting alone or in concert with others, Lewis has formulated, directed,
22
            controlled, had the authority to control, or participated in the acts and practices of DRA and its
23

24          employees, including the acts and practices set forth in this Complaint.

25          WHEREFORE, Plaintiff, JENNIFER MCELHENIE, respectfully requests judgment be
26
     entered, both jointly and severally, against Defendant, LOGAN LEWIS, for the following:
27

28


                                                        8
        Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 9 of 10


 1      62. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.

 2          § 1692k;
 3
        63. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act, 15
 4
            U.S.C. § 1692k; and
 5
        64. Any other relief that this Honorable Court deems appropriate.
 6

 7      65. Honorable Court deems appropriate.

 8                                 COUNT VI
            LOGAN LEWIS VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION
 9                               PRACTICES ACT
10
        66. Plaintiff repeats and re-alleges paragraphs 44-48 of Plaintiff’s Complaint as the allegations in
11
            Count VI of Plaintiff’s Complaint.
12
        67. At all relevant times, acting alone or in concert with others, Lewis has formulated, directed,
13

14          controlled, had the authority to control, or participated in the acts and practices of DRA and its

15          employees, including the acts and practices set forth in this Complaint.
16
            WHEREFORE, Plaintiff, JENNIFER MCELHENIE, respectfully requests judgment be
17
     entered, both jointly and severally, against Defendant, LOGAN LEWIS, for the following:
18
        68. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection Practices Act,
19

20          Cal. Civ. Code § 1788.30(b);

21      69. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt Collection Practices
22
            Act, Cal. Civ Code § 1788.30(c); and
23

24

25

26

27

28


                                                        9
     Case 2:20-cv-02247-MCE-DMC Document 1 Filed 11/10/20 Page 10 of 10


 1   70. Any other relief that this Honorable Court deems appropriate.

 2
                                             Respectfully submitted,
 3
     DATED: November 10, 2020                AGRUSS LAW FIRM, LLC
 4

 5                                       By /s/ Michael S. Agruss        .
                                              Michael S. Agruss
 6
                                              Attorney for Plaintiff,
 7                                            JENNIFER MCELHENIE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  10
